DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/13/2022 is acknowledged.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claims 19-27 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US Patent 7,854,717) in view of Kent et al. (Drugs, 74:1993-2013, 2014).
The claims are drawn to a method of enhancing efficacy of an antibody administered to a patient comprising administering an antibody capable of suppressing activity of a CTLA-4 molecule (ipilimumab, tremelimumab, or BNI3) and extracorporeally removing soluble TNF-alpha receptor from said patient, by affinity capture of TNF-alpha trimers using an apheresis system utilizing centrifugal or membrane plasma separation.
Lentz et al. teach methods to treat cancer associated with elevated levels of TNF receptors using ultrapheresis refined to remove compounds of less than 120,000 daltons molecular weight (such as soluble TNFR1 and soluble TNFR2, see claims 1, 10, 11 of Lentz) to stimulate the patient’s immune system to attack solid tumors. Lentz et al. teach these can be removed by standard techniques for binding reactions to remove proteins from the blood or plasma of a patient such as using columns. Lentz et al. teach the treatment is preferably combined with an alternative therapy, for example, treatment with an anti-angiogenic compound, and an improved effect is shown when combined with any treatment that enhances cytokine activity against the tumors. Lentz et al. discloses “[t]his procedure has been demonstrated to cause a significant response (greater than 50% reduction in size of tumors) in a variety of solid tumors in approximately 50% of patients who have failed all other treatment modalities. A tumor specific inflammatory response provoked by ultrapheresis has been documented in approximately 75% of patients in metastatic melanoma clinical trials.” Lentz et al. does not teach specific combination with a checkpoint inhibitor. This deficiency is made up for by Kent et al.
Kent et al. teach that numerous immune checkpoint inhibitors are in advanced stages of development and show activity across multiple tumor types, including advanced melanoma and advanced non-small cell lung cancer (see Table 2). Kent et al. teach checkpoint inhibitors in clinical development including AMP-224 as well as other antibodies which bind PD-1 and suppress PD-L2 activity. Kent et al. teach several other checkpoint inhibitors including anti-PDL1 agents, PD-1 inhibitors and anti-CTLA4 agents ipilimumab and tremelimumab (see Table 1). Kent et al. disclose “[I]t has been postulated that targeted agents and/or cytotoxic chemotherapy that effectively destroy tumor cells may increase circulating tumor antigens and, therefore, increase the immunogenic response and utility of checkpoint inhibitors.” Table 3 of Kent et al. teach ongoing phase II and III trials investigating combination regimens with immune checkpoint inhibitors, including ipilimumab and tremelimumab.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach a method of combination therapy comprising the method of extracorporeal removal of soluble TNFR1 and TNFR2 to stimulate a proinflammatory immune response in combination with additional anti-cancer therapy such as administration of a checkpoint inhibitor such as anti-CTLA4 inhibitors ipilimumab and tremelimumab based on the teachings of both Lentz et al. and Kent et al. One of ordinary skill in the art would have been motivated to do so because Lentz et al. teach combining the method of removing soluble TNFR1 and soluble TNFR2 with another treatment that enhances immune response. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of combining extracorporeally removing soluble TNF alpha receptors and administering a checkpoint inhibitor for cancer treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Lentz et al. and Kent et al. for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, stimulate an immune response. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform selective removal of soluble TNFR1 and/or soluble TNFR2 and administer a checkpoint inhibitor (such as ipilimumab and tremelimumab) to a patient having a tumor based on the teachings of Lentz et al. and Kent et al. showing improved therapeutic benefit when such treatments are combined.

Conclusion
Claims 19-27 are rejected. 
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643